 



EXHIBIT 10.38
KAUFMAN AND BROAD HOME CORPORATION
1988 EMPLOYEE STOCK PLAN
(as amended on January 27, 1994)
     SECTION 1. Purpose. The purpose of the 1988 Employee Stock Plan (the
“Plan”) is to promote the success of Kaufman and Broad Home Corporation (the
“Company”) by providing a method whereby key employees of the Company and its
subsidiaries and certain other individuals may be encouraged to invest in the
Common Stock, $1.00 par value, of the Company (“Common Stock”), increase their
proprietary interest in its business, remain in the employ of the Company or its
subsidiaries, and increase their personal interests in the continued success and
progress of the Company.
     SECTION 2. Definitions. As used in this Plan, the following terms shall
have the indicated meanings:
     (a) Award: An award of restricted shares under Section 7 and, except for
purposes of Section 7, a Stock Unit Award granted pursuant to Section 8.
     (b) Board: The board of directors of Kaufman and Broad Home Corporation.
     (c) Code: The Internal Revenue Code of 1986, as amended.
     (d) Committee: The Personnel, Compensation and Stock Option Committee of
the Board.
     (e) Company: Kaufman and Broad Home Corporation and its Subsidiaries.
     (f) Lapsing Formula: With reference to a particular Award under Section 7,
a formula or schedule, and such other conditions as may be imposed, determined
by the Committee and set forth in a Stock Restriction Agreement, as a basis for
establishing the number of shares of Stock which may be released from the
restrictions of an Award. A Lapsing Formula may differ from Participant to
Participant and from Award to Award.
     (g) Limited Stock Appreciation Right: A right granted pursuant to Section
6(b) to receive cash in certain circumstances with respect to a related Option.
     (h) Option: A right to buy Common Stock granted pursuant to Section 6(a).
     (i) Option Agreement: The agreement reflecting the grant of an Option
pursuant to Section 6(a).
     (j) Participant: A key employee or other individual selected to participate
in this Plan pursuant to its terms.

 



--------------------------------------------------------------------------------



 



     (k) Performance Objectives: With reference to a particular Award under
Section 7, the threshold Performance Objective, target Performance Objective and
super Performance Objective pertaining thereto, as determined by the Committee
and specified in the applicable Stock Restriction Agreement, which objectives
are the criteria established by the Committee which may accelerate the release
of shares of Common Stock from the restrictions of such Award and its Lapsing
Formula. The Performance Objectives may differ from Participant to Participant
and from Award to Award.
     (1) Performance Period: With reference to a particular Award under
Section 7, the period of time within which the Performance Objectives are to be
achieved, as determined by the Committee and specified in the applicable Stock
Restriction Agreement. The Performance Period may differ from Participant to
Participant and from Award to Award.
     (m) Plan: The Kaufman and Broad Home Corporation 1988 Employee Stock Plan,
as it may be amended from time to time.
     (n) Stock Restriction Agreement: With reference to a particular Award, the
agreement between the Company and the Participant containing the restrictions
set forth in Section 7(e), the Lapsing Formula and the Performance Objectives.
     (o) Stock Unit Award: An award granted under Section 8.
     (p) Subsidiary: A subsidiary of Kaufman and Broad Home Corporation within
the meaning of Section 425(f) of the Code.
     (q) Tax Date: The date on which taxes of any kind are required by law to be
withheld with respect to shares of Common Stock subject to an Option or Award.
     SECTION 3. Administration.
     (a) The Committee shall have full power and authority, subject to such
orders or resolutions not inconsistent with the provisions of the Plan as may
from time to time be issued or adopted by the Board, to grant to eligible
persons Awards, Options and Limited Stock Appreciation Rights with respect to
shares of Common Stock pursuant to the provisions of the Plan, to fix the
exercise price and other terms of such Options, to fix the terms of any Award in
a manner consistent with the terms of Section 7, to prescribe, amend and rescind
rules and regulations, if any, relating to the Plan, to interpret the provisions
of the Plan, Stock Restriction Agreements and Option Agreements issued under the
Plan, to amend such Option Agreements and Stock Restriction Agreements from time
to time subject to the provisions of the Plan, and to supervise the
administration of the Plan. No individual shall become a member of the Committee
if he or she shall have been eligible to receive Awards or Options to acquire
shares of capital stock of the Company or any subsidiary at any time during the
12-month period prior to becoming a member and no member of the Committee shall
be

 



--------------------------------------------------------------------------------



 



eligible to receive Awards or Options.
     (b) All decisions made by the Committee pursuant to the provisions of the
Plan and related orders or resolutions of the Board shall be final, conclusive
and binding on all persons, including the Company, stockholders, employees and
optionees.
     (c) Each person who is or shall have been a member of the Committee or of
the Board shall be indemnified and held harmless by the Company from any loss,
cost, liability or expense that may be imposed upon or reasonably incurred by
him or her in connection with any claim, action, suit or proceeding to which he
or she may be a party by reason of any action taken or any failure to act under
the Plan. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, or as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
     SECTION 4. Shares Subject to the Plan.
     (a) The shares to be delivered upon exercise of Options granted under the
Plan or pursuant to Awards may be made available from the authorized but
unissued shares of the Company or from shares reacquired by the Company,
including shares purchased in the open market or in private transactions.
     (b) Subject to adjustments made pursuant to the provisions of Section 4(c),
the aggregate number of shares to be delivered pursuant to Awards and upon
exercise of all Options which may be granted under the Plan shall not exceed
3,000,000 shares of Common Stock. If an Option or Award granted under the Plan
shall expire or terminate for any reason, other than by reason of the exercise
of an associated Limited Stock Appreciation Right, or if an Award is forfeited,
the shares subject to but not delivered under such Option or forfeited Award
shall be available for other Awards or Options and associated Limited Stock
Appreciation Rights granted to the same Participant or other Participants.
     (c) In the event that the Committee shall determine that any stock
dividend, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase Common Stock at a price substantially below fair
market value, or other similar corporate event affects the Common Stock such
that an adjustment is required in order to preserve the benefits or potential
benefits intended to be made available to Participants under this Plan, then the
Committee shall, in its sole discretion, subject to approval by the Board, and
in such manner as the Committee may deem equitable, adjust any or all of (1) the
number and kind of shares which thereafter may be awarded

3



--------------------------------------------------------------------------------



 



or optioned and sold or made the subject of Limited Stock Appreciation Rights
under the Plan, (2) the number and kind of shares subject to outstanding Options
and Awards, and Limited Stock Appreciation Rights, and (3) the option price with
respect to any of the foregoing and/or, if deemed appropriate, make provision
for a cash payment to a Participant, including to reflect such an event
occurring prior to an Award, the grant of which was intentionally deferred in
anticipation of such event; provided, however, that the number of shares subject
to any Option or Award shall always be a whole number.
     SECTION 5. Eligibility and Extent of Participation.
     (a) The persons eligible to receive Awards, Options and associated Limited
Stock Appreciation Rights under the Plan shall consist of key employees of the
Company and other individuals who, in the Committee’s judgment, can make
substantial contributions to the Company’s long-term profitability and value.
     (b) Subject to the limitations of the Plan, the Committee shall, after such
consultation with and consideration of the recommendations of management as the
Committee considers desirable, select from eligible persons those Participants
to be granted Options and Awards and determine the time when each Option and
Award shall be granted, the number of shares subject to each Option and Award
and whether Limited Stock Appreciation Rights should be granted in connection
with such Option, the number of shares for each Award and the restrictions
associated with such Award. Subject to the provisions of Section 4, both Options
and Awards may be granted to the same Participant.
     SECTION 6. Grants of Options and Limited Stock Appreciation Rights.
     (a) Grant of Options. Options on shares of Common Stock may be granted to
Participants by the Committee from time to time at its sole discretion. Each
Option shall be evidenced by an Option Agreement which shall contain such terms
and conditions as may be approved by the Committee and shall be signed by an
officer of the Company and the optionee. Neither the execution of any Option
Agreement nor the granting of any Option evidenced thereby shall constitute or
be evidence of any agreement or other understanding, express or implied, on the
part of the Company or any Subsidiary to employ an individual for any specific
period.
     (b) Grant of Limited Stock Appreciation Rights in the Event of Change of
Ownership. If deemed by the Committee to be in the best interests of the
Company, any Option granted on or after the effective date of the Plan may
include a Limited Stock Appreciation Right at the time of grant of the Option;
also, the Committee may grant a Limited Stock Appreciation Right with respect to
any unexercised Option at any time after granting such Option prior to the end
of its term, provided such Option was

4



--------------------------------------------------------------------------------



 



granted after the effective date of the Plan. Such Limited Stock Appreciation
Rights shall be subject to such terms and conditions not inconsistent with the
Plan as the Committee shall impose, provided that:
(1) A Limited Stock Appreciation Right shall be exercisable only during the
91 day period specified in the last sentence of Section 9(a), provided, however,
that no Limited Stock Appreciation Right shall be exercisable by an officer of
the Company within six months of the date of its grant; and
(2) A Limited Stock Appreciation Right shall, upon its exercise, entitle the
optionee to whom such Limited Stock Appreciation Right was granted to receive an
amount of cash equal to the amount by which the “Offer Price per Share” (as such
term is hereinafter defined) shall exceed the exercise price of the associated
Option, multiplied by the number of shares of Common Stock with respect to which
such Limited Stock Appreciation Right shall have been exercised. Upon the
exercise of a Limited Stock Appreciation Right, any associated Option shall
cease to be exercisable to the extent of the shares of Common Stock with respect
to which such Limited Stock Appreciation Right was exercised. Upon the exercise
or termination of an associated Option, any related Limited Stock Appreciation
Right shall terminate to the extent of the shares of Common Stock with respect
to which such associated Option was exercised or terminated.
The term “Offer Price per Share” as used in this Section 6(b) shall mean with
respect to a Limited Stock Appreciation Right the higher of (i) the fair market
value per share of Common Stock on the date of exercise of such Limited Stock
Appreciation Right or (ii) the highest price per share for Common Stock paid or
to be paid in the transaction, if any, giving rise to the event specified in
clauses (1) or (2) (as the case may be) of Section 9(a) which triggered the
exercisability of such Limited Stock Appreciation Right. For purposes of clause
(ii) above, any securities or property which are part of the consideration paid
or to be paid in such transactions shall be valued in determining the Offer
Price per Share at the highest of (A) the valuation placed on such securities or
property by the company, person or other entity engaging in such transaction, or
(B) the valuation placed on such securities or property by the Committee.
(c) Option Price. (1) The price at which each share of Common Stock may be
purchased upon exercise of a particular Option shall be as specified by the
Committee, in its sole discretion, at the time such Option is granted and shall
not be less than 100% of the fair market value of a share of Common Stock at the
time such Option is granted, provided, however, that in the event that an
optionee is required to make a payment pursuant to paragraph (c)(3) below prior
to receiving such Option, the exercise price per share of Common Stock of such

5



--------------------------------------------------------------------------------



 



Option shall not be less than 100% of the fair market value of a share of Common
Stock at the time such Option is granted less the purchase price per share of
Common Stock of such Option. The Option exercise price shall be set forth in the
applicable Option Agreement.
(2) The Committee may, in its discretion, at any time or from time to time, by
the adoption of a written resolution to such effect, reduce the stated exercise
or option price for any or all Options then outstanding, but in no event shall
such price be so reduced to a price which is less than the fair market value of
the shares of Common Stock which are subject to such Option or Options on the
date such resolution is adopted.
(3) If the Committee, in its discretion, shall deem it desirable, the grant of
an Option may be made conditional upon the receipt of a payment therefore by the
optionee. Such condition and the terms and conditions as to its satisfaction
shall be set forth in the applicable Option Agreement which may also provide for
the reimbursement to the optionee of any part or all of such payment under such
circumstances as may be specified in such Option Agreement.
(d) Exercise. (1) Each Option shall be exercisable at such times and subject to
such terms and conditions as the Committee may, in its sole discretion, specify
in the applicable Option Agreement or thereafter, provided, however, that in no
event may any Option granted hereunder be exercisable after the expiration of
15 years from the date of such grant. Subject to the foregoing, each Option
Agreement shall specify the effect thereon of the death, retirement or other
termination of employment of the optionee. In addition, the Committee may impose
such other conditions with respect to the exercise of Options, including without
limitation, any relating to the application of Federal or state securities laws,
as it may deem necessary or advisable.
(2) No shares shall be delivered pursuant to any exercise of an Option until
payment in full of the option price therefor is received by the Company. Such
payment may be made in cash, or its equivalent, or by exchanging shares of
Common Stock owned by the optionee (which are not the subject of any pledge or
other security interest), or by a combination of the foregoing, provided that
the combined value of all cash and cash equivalents and the fair market value of
any such Common Stock so tendered to the Company, valued as of the date of such
tender, is at least equal to such option price. No optionee or the legal
representative, legatee or distributee of an optionee, shall be deemed to be a
holder of any shares subject to any Option prior to the issuance of such shares
upon exercise of such Option.

6



--------------------------------------------------------------------------------



 



     (e) Transferability of Options. An Option granted under the Plan, and any
related Limited Stock Appreciation Right, may not be transferred except by will
or the laws of descent and distribution and, during the lifetime of the person
to whom granted, may be exercised only by such person.
     SECTION 7. Awards.
     (a) Grant of Restricted Stock Awards.
(1) Selection of Participants. Subject to the terms of this Plan, the Committee
shall select those Participants to whom Awards shall be granted for each
Performance Period. Awards shall generally be made at the beginning of a
Performance Period but may, in the Committee’s discretion, be made from time to
time during the term of a Performance Period.
(2) Award of Shares. The Committee shall determine the number of shares of
Common Stock covered by each Award. After the close of, and, if appropriate,
during the term of, each Performance Period, and at appropriate times based on
the Lapsing Formula the Committee shall determine whether the restrictions set
forth in Section 7(e) hereof shall lapse with respect to a portion or all of the
shares covered by an Award.
(3) Form of Instrument. Each Award shall be made pursuant to a Stock Restriction
Agreement in a form prescribed by the Committee. Such instrument shall specify
the restrictions set forth in Section 7(e), a Lapsing Formula, a Performance
Period and the Performance Objectives which, if achieved during the Performance
Period with respect to which they were awarded, shall cause acceleration of the
lapsing of restrictions imposed upon all or part of the shares covered by an
Award.
     (b) Lapsing Formula and Performance Objectives. Each Award shall be subject
to a Lapsing Formula pursuant to which the restrictions set forth in Section
7(e) shall lapse, unless such restrictions have earlier lapsed as to all or part
of the shares due to achievement of Performance Objectives during the
Performance Period. Each Award shall be subject to Performance Objectives which
may be achieved by the Company during the Performance Period With respect to
which the Award is made. Performance Objectives may relate to separate
performance objectives for the Company or any Subsidiary or for any division,
department or operation of the Company or any subsidiary. Notwithstanding
anything else in this Plan to the contrary, the restrictions set forth in
Section 7(e) shall not lapse with respect to a Restricted Stock Award prior to
the third anniversary of the date of grant of such Award; provided, however,
that the Committee may determine to have the restrictions set forth in Section
7(e) lapse after the first

7



--------------------------------------------------------------------------------



 



anniversary of the date of grant of an Award if the Committee has established
Performance Objectives for such Award. Subject to the preceding sentence, once
established, Performance Objectives and Lapsing Formulas may be changed,
adjusted or amended during the term of a Performance Period or thereafter.
     (c) Rights with Respect to Shares. Subject to Section 7(d), each
Participant to whom an Award has been made shall have absolute ownership of such
shares including the right to vote the same and to receive dividends and other
distributions thereon, subject, however, to the terms, conditions and
restrictions described in this Plan and in the Stock Restriction Agreement.
     (d) Escrow. Shares of Common Stock issued pursuant to an Award shall be
held in escrow by the Company until such time as the Committee shall have
determined that the restrictions set forth in Section 7(e) shall have lapsed or
until the shares subject to such Award are forfeited pursuant to
Section 7(e)(2).
     (e) Restrictions Applicable to Awards. Each Stock Restriction Agreement
under this Plan shall contain the following terms, conditions and restrictions
and such additional terms, conditions and restrictions as may be determined by
the Committee:
Until the restrictions set forth in this Section 7(e) shall lapse pursuant to
Section 7(f), shares of Common Stock awarded to a Participant pursuant to each
Award:
(1) shall not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of, and
(2) except as otherwise set forth in the Stock Restriction Agreement, shall be
forfeited and returned to the Company, and all rights of the Participant to such
shares shall terminate without any payment of consideration by the Company, If
the Participant’s continuous employment with or other service to the Company
upon which an Award is based shall terminate with or without cause or as a
result of any event or for any other reason.
(f) Lapse of Restrictions.
(1) Lapse of Restrictions Due to Achievement of Performance Objectives. As soon
as practicable after the close of each Performance Period or prior thereto, if
the Committee in its discretion deems it appropriate, the Committee shall
determine whether the Performance Objectives established for such Performance
Period have been achieved. Each Participant who has received an Award shall be
notified as to whether the Performance Objectives established for the
Performance Period have been achieved and the number of shares, if any, of

8



--------------------------------------------------------------------------------



 



Common Stock with respect to which the restrictions of Section 7(e) have lapsed.
(2) Lapse of Restrictions Based on Lapsing Schedule. As to any shares covered by
an Award as to which the restrictions imposed by Section 7(e) have not lapsed
pursuant to paragraph (1) of this Section 7(f), such restrictions shall lapse in
accordance with the Lapsing Formula for such Award.
     (g) Restrictive Legends. Certificates for shares of Common Stock delivered
pursuant to Awards shall bear an appropriate legend referring to the terms,
conditions and restrictions described in this Plan and in the applicable Stock
Restriction Agreement. Any attempt to dispose of any such shares of Common Stock
in contravention of the terms, conditions and restrictions described in this
Plan or in the applicable Stock Restriction Agreement shall be ineffective. Any
shares of Common Stock of the Company or other property, including cash,
received by a Participant as a dividend or as a result of any stock split,
combination, exchange of shares, reorganization, merger, consolidation or
similar event with respect to shares of Common Stock received pursuant to an
Award shall have the same status and bear the same legend and be held in escrow
pursuant to Section 7(d) as the shares received pursuant to the Award unless
otherwise determined by the Committee at the time of such event.
     (h) Designation of Beneficiaries. A Participant may designate a beneficiary
or beneficiaries to receive such Participant’s Common Stock hereunder in the
event of such Participant’s death, and may, at any time and from time to time,
change any such beneficiary designation. All beneficiary designations and
changes therein shall be in writing and shall be effective only if and when
delivered to the Committee during the lifetime of the Participant.
     (i) The Committee may make adjustments or modifications, and its
determination thereof shall be conclusive, in the Lapsing Formula, Performance
Objectives or Performance Period to give effect to the intent of this Plan in
connection with any event affecting the performance criteria established as the
Performance Objectives, including without limitation, any reorganization,
recapitalization, merger, consolidation, offering of additional shares of Common
Stock or other change in the Company’s shareholders’ equity by means other than
earnings, or any similar event. No such adjustment shall be made if it would
reduce the benefits otherwise accruing to existing Participants under the Plan.
     SECTION 8. Stock Unit Awards.
     (a) Grant of Stock Unit Awards. In addition to granting Options, Limited
Stock Appreciation Rights and Awards of restricted shares under Section 7, the
Committee

9



--------------------------------------------------------------------------------



 



shall have authority to grant to Participants Stock Unit Awards which can be in
the form of Common Stock or units, the value of which is based, in whole or in
part, on the value of Common Stock. Subject to the provisions of the Plan,
including Section 8(b) below, Stock Unit Awards shall be subject to such terms,
restrictions, conditions, vesting requirements and payment rules (all of which
are sometimes, hereinafter collectively referred to as “rules”) as the Committee
may determine in its sole discretion, all such rules applicable to a particular
Stock Unit Award to be reflected in writing and furnished to the Participant at
the time of grant. The rules need not be identical for each Stock Unit Award.
     (b) Rules. In the sole discretion of the Committee, a Stock Unit Award may
be granted subject to the following rules:
(1) Any shares of Common Stock which are part of a Stock Unit Award may not be
assigned, sold, transferred, pledged or otherwise encumbered prior to the date
on which the shares are issued or, if later, the date provided by the Committee
at the time of the Award.
(2) Stock Unit Awards may provide for the payment of cash consideration by the
person to whom such Award is granted or provide that the Award, and Common Stock
to be issued in connection therewith, if applicable, shall be delivered without
the payment of cash consideration, provided that for any Common Stock to be
purchased in connection with a Stock Unit Award the purchase price shall be at
least 50% of the fair market value of such Common Stock on the date such Award
is granted.
(3) Stock Unit Awards may relate in whole or in part to certain performance
criteria established by the Committee at the time of grant.
(4) Stock Unit Awards may provide for deferred payment schedules, vesting over a
specified period of employment, the payment (on a current or deferred basis) of
dividend equivalent amounts, with respect to the number of shares of Common
Stock covered by the Award, and elections by the employee to defer the payment
of the Award or the lifting of restrictions on the Award, if any.
(5) In such circumstances as the Committee may deem advisable, the Committee may
waive or otherwise remove, in whole or in part, any restrictions or limitation
to which a Stock Unit Award was made subject at the time of grant.
     SECTION 9. Special Rules.
     (a) Notwithstanding anything to the contrary in this Plan, unless otherwise

10



--------------------------------------------------------------------------------



 



specifically determined by the Committee at the time of grant, all Options
theretofore granted and not fully exercisable shall become exercisable in full
and the restrictions on all outstanding Awards shall lapse upon the occurrence
of a Change of Ownership. A “Change of Ownership” shall be deemed to have
occurred if either (1) individuals who, as of the effective date of this Plan,
constitute the Board of Directors of the Company (the “Board of Directors”
generally and as of the date hereof the “Incumbent Board”) cease for any reason
to constitute at least a majority of the directors constituting the Board of
Directors, provided that any person becoming a director subsequent to the
effective date of this Plan whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least three-quarters (3/4)
of the then directors who are members of the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is
(A) in connection with the acquisition by a third person, including a “group” as
such term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the “Act”), of beneficial ownership, directly or indirectly, of 20% or
more of the combined voting securities ordinarily having the right to vote for
the election of directors of the Company (unless such acquisition of beneficial
ownership was approved by a majority of the Board of Directors who are members
of the Incumbent Board), or (B) in connection with an actual or threatened
election contest relating to the election of the directors of the Company, as
such terms are used in Rule 14a-ll of Regulation 14A promulgated under the Act)
shall be, for purposes of this Plan, considered as though such person were a
member of the Incumbent Board, or (2) the Board of Directors (a majority of
which shall consist of directors who are members of the Incumbent Board) has
determined that a Change of Ownership triggering the exercisability of Options
and the lapse of restrictions on Awards as described in this Section 9 shall
have occurred. Options which become fully exercisable by reason of events
specified in clauses (1) or (2) shall remain exercisable for 90 days following
the date on which they become so exercisable, after which they will revert to
being exercisable in accordance with their original terms, provided, however,
that no Option which has previously been exercised or has expired or otherwise
terminated shall become exercisable by virtue of this Section nor shall this
Section permit exercise of any option during the portion, if any, of such 90 day
period which follows the termination Or expiration of any such Option.
     (b) For purposes of this Plan and any Option or Award hereunder,
termination of employment shall not be deemed to occur upon the transfer of any
optionee from the employ of the Company to the employ of any Subsidiary or
affiliate. For purposes of this Plan, “affiliate” means (1) any entity 50% or
more of the voting interest in which is owned, directly or indirectly, by an
entity which owns, directly or indirectly, 50% or more of the voting interest in
the Company and (2) any entity which owns, directly or indirectly, 50% or more
of the voting interest in the Company.
     SECTION 10. Delivery of Shares. No shares of Common Stock shall be
delivered

11



--------------------------------------------------------------------------------



 



pursuant to an Award or any exercise of an Option until the requirements of such
laws and regulations as may be deemed by the Committee to be applicable thereto
are satisfied.
     SECTION 11. Financing and Withholding.
     (a) Withholding of Taxes. As a condition to the making of an Award, to the
lapse of the restrictions pertaining to an Award, or to the delivery of shares
in connection with the exercise of an Option, the Company may require the
Participant to pay to the Company, or make arrangements satisfactory to the
Committee regarding payment of, any taxes of any kind required by law to be
withheld with respect to such shares of Common Stock.
     (b) Financing. If requested by a Participant who exercises an Option or who
has received shares of Common Stock pursuant to an Award, the Committee may in
its discretion provide financing to the Participant in a principal amount
sufficient for the purchase of shares of Common Stock pursuant to such Option
exercise or to pay the amount of taxes required by law to be withheld with
respect to such Option exercise or such receipt of shares of Common Stock. Any
such loan shall be subject to all legal requirements, and restrictions pertinent
thereto, including if applicable, Regulation G promulgated by the Federal
Reserve Board. The grant of an Option or Award shall in no way obligate the
Company or the Committee to provide any financing whatsoever upon the lapse of
restrictions on shares or the exercise of such Option.
     (c) Withholding of Shares.
(1) If requested by a Participant who acquires shares of Common Stock upon the
exercise of an Option or who has received Common Stock pursuant to an Award with
respect to which the restrictions shall have lapsed, the Committee may in its
discretion permit the Participant to satisfy any tax withholding obligations, in
whole or in part, by having the Company withhold a portion of such shares with a
value equal to the amount of taxes required by law to be withheld.
(2) Requests by a Participant to have shares of Common Stock withheld shall be
(A) made prior to the Tax Date and (B) irrevocable. In addition, in the event
the Participant is an officer or director of the Company within the meaning of
Section 16 of the Act, such requests must be made either six months prior to the
Tax Date or in a ten day period beginning on the third day following the release
of the Company’s quarterly or annual earnings statement.
     SECTION 12. Amendments, Suspension or Discontinuance. The Board of

12



--------------------------------------------------------------------------------



 



Directors may amend, suspend or discontinue the Plan. Notwithstanding the
foregoing, except as permitted by Section 4(c), the Board may not, without prior
approval of the shareholders of the Company, make any amendment which operates
(a) to abolish the Committee, change the qualification of its members or
withdraw the administration of the Plan from its supervision, (b) to make any
material change din the class of eligible persons as defined in the Plan, (c) to
increase the total number of shares of Common Stock which may be delivered in
respect of Awards or on exercise of Options granted under the Plan, (d) to
extend the maximum option period or the period which Options or Awards may be
granted under the Plan or (e) to reduce the minimum permissible option exercise
price.
     SECTION 13. Term of Plan. The Plan shall become effective on the date it is
approved and adopted by the Board, subject to its subsequent approval by
shareholders of the Company. No Option or award shall be granted under the Plan
after the date that is fifteen (15) years after the date on which the Plan is
approved by the Company’s shareholders or after such earlier date as the
Committee may decide, in its sole discretion.

13